Dismissed and Opinion Filed June 28, 2016.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-16-00497-CV

                                 IN THE INTEREST OF F.C.

                      On Appeal from the 305th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. JD-82096-X

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                    Opinion by Justice Lang
       This is an accelerated appeal from the trial court’s order waiving its jurisdiction and
transferring appellant to a criminal district court for criminal proceedings. See TEX. FAM. CODE
ANN. §54.02(a) (West Supp.2015). When appellate counsel filed a motion to withdraw, we
abated the appeal for the trial court to hold a hearing to determine whether appellant desired to
prosecute the appeal and, if so, whether he was entitled to appointed counsel. The trial court
held the hearing and determined appellant does not wish to prosecute the appeal. We reinstated
the appeal, adopted the trial court’s finding, and directed appellant to file a motion to dismiss.
We expressly cautioned appellant that the failure to file the motion within the time stated would
result in the appeal being dismissed for want of prosecution.
       Based on the trial court’s finding and appellant’s failure to file a motion, we dismiss the
appeal. See TEX. R. APP. P. 42.3(b), (c); TEX. FAM. CODE ANN. § 56.01(b) (requirements
governing appeal in juvenile proceedings are as in civil cases generally).



                                                    /Douglas S. Lang/
160497F.P05                                         DOUGLAS S. LANG
                                                    JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF F.C                                On Appeal from the 305th Judicial District
                                                      Court, Dallas County, Texas
No. 05-16-00497-CV                                    Trial Court Cause No. JD-82096-X.
                                                      Opinion delivered by Justice Lang, Chief
                                                      Justice Wright and Justice Bridges
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 28th day of June, 2016.




                                                –2–